827 F.2d 770
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lafayette KENNEDY, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 86-1670.
United States Court of Appeals, Sixth Circuit.
Aug. 31, 1987.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
Lafayette Kennedy appeals the summary judgment entered in the United States District Court for the Eastern District of Michigan affirming the Secretary of Health and Human Services' denial of his claims for both disability and supplemental security income benefits.


2
Kennedy was born on November 2, 1930, has attended school through the twelfth grade, and was employed as a stockboy and later as an assistant to a foreman.  On May 10, 1984, he applied for disability and supplemental security income benefits, claiming loss of hearing in his left ear from an explosion, as well as vertigo, hypertension, progressive hearing loss in the right ear, osteoarthritis, lumbar spine, and chronic otitis media.  His applications were denied.  The ALJ concluded that he was not disabled because he could perform his past relevant work.  The Appeals Council denied review.  On review the district court found substantial evidence to support the Secretary's decision and entered judgment for the Secretary.


3
On appeal, Kennedy contends the Secretary and the court failed to accord complete deference to the treating physician's report, failed to fully and fairly develop the record because Kennedy was unrepresented by legal counsel before the ALJ, and that the ALJ's credibility findings were improper.  Upon a review of the record as a whole, the court is of the opinion that the decision of the Secretary is supported by substantial evidence and therefore the judgment of the district court is AFFIRMED.